Title: To George Washington from George William Fairfax, 17 October 1757
From: Fairfax, George William
To: Washington, George



Dear Sir
New York Octr 17th 1757

After a very Plesant journey we arrived here the 12th instt, and had the good fortune to find the Packet here, since which I have spent my time very agreeabelly with those Gentn you where so kind to introduce me to by Letter, and found those very servicable at Philadelphia.
A Packett from Falmouth arrived Yesterday with certain Accots that the Duke of Cumberland was forced to a Battle with the French Army, which lasted three days. The second he gained great advantage, and would have carried the day had not Marshial Richlieu joined them with 20 M fresh Men, which turned the Scale, and obliged the Duke to retreat to Hemlin, which he did in great Order and with such Conduct that even the Enemy applauds him. They are Enterd into Hanover and appointed a Governor for that Electrate, and its wisperd from the Fort where his Ldship resides, That the French King has sent to our Court, threating that if Hawks Fleet put to Sea they will destroy Hanover with Fire and Sword, and the Capt. of the Packet assures us that his Fleet was at Spithead the 1st of Septr—which I fear will have a bad tendancy, and perplex our good old King.
Since writing, a Gentn has sent me a Paper confirming the Action mentioned with other Newes, which youl have in the next Philadelphia Paper, to which I must refer, being just called upon to prepair to Embark with about fourteen Passengers severall of which are Officers.
Colo. Provoe has resignd, Ld Charles Hay still under an Arrest at Halifax, and much blaimed. Sr John St Clair just upon his last legs. And tomorrow his Ldship Embarks for Albany where it seems Genl Webb has demanded a Court of Inquire, after which its thought his Ldship will soon return to this Place, having orderd several Regiments into Winter Quarters. Therefore you must not look for, or expect any thing from this Quarter. And we hear nothing of our Fleet of Luisburg, So that

I fear this Campaign will end as the last. I am in great hast Dear Sir Your Affect. and very humble Servt

G:W. Fairfax


I understand neither Colo. Young or Monroe where in Fort Wm Henry during the Siege, and that the command of it devolved on a Militia Officer who had not so much as an Engineer, and that the Signal to surrender was made from the intrenchments, and that the Fort Commanded their ground.

